Citation Nr: 1522216	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Whether the reduction from 100 to 40 percent for service-connected prostate cancer, effective March 1, 2013 was appropriate.
 
2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 


ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1965 to December 1967, and from March 1968 to March 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 
 
In September 2014, the Veteran was afforded a video hearing before the undersigned.  A transcript of that hearing is associated with the claims file by way of Virtual VA.
 
The issue of entitlement to an increased rating for residuals of prostate cancer from March 2, 2013 has been raised by the record, to include the Veteran's January and May 2013 statements arguing that he was entitled to greater ratings, and his September 2014 testimony reporting increased symptomatology for residuals of prostate cancer.  The RO has not, however, addressed the issue of entitlement to an increased rating from March 2, 2013.  As such, this is referred to the RO for appropriate adjudication.  38 C.F.R. § 19.9(b) (2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 

REMAND
 
In December 2011 the Veteran and his representative requested a predetermination hearing regarding the propriety of the rating reduction from 100 to 40 percent for residuals of prostate cancer.  The record shows that such a hearing was scheduled for October 31, 2012.  A Deferred Rating from that date indicates a VA examination would be scheduled in response to the predetermination hearing, and that the transcript was pending.  
 
Unfortunately, a transcript from any predetermination hearing has not yet been associated with the Veteran's claim, to include through Virtual VA or VBMS records.  As such, remand for a complete copy of the October 2012 RO predetermination hearing transcript should be obtained and associated with the claim.
 
Individual unemployability benefits 
 
At his September 2014 Board hearing, the Veteran testified that residuals of prostate cancer, to include voiding frequency required him to retire from his work in lawn care.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability, to include due to residuals of  prostate cancer has been raised; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for initial consideration of the Veteran's entitlement to a total disability rating based on individual unemployability.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Associate the October 2012 predetermination hearing transcript with the record, whether through Virtual VA or VBMS.  If the RO cannot locate the transcript, it must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate this government record would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, readjudicate the issue of the propriety of a reduction action reducing the rating for residuals of prostate cancer from 100 percent to 40 percent effective March 1, 2013.  After fulfilling VA's duty to notify and assist the appellant the RO must adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.   If any claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






